Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Growth Trends Fund Supplement dated 6-13-08 to the current Class A, B, C Shares Prospectus On June 10, 2008, the Trustees of John Hancock Growth Trends Fund (the Fund) voted to recommend that the shareholders of the Fund approve a tax-free reorganization of the Fund into John Hancock Rainier Growth Fund (Rainier Growth Fund), another fund within the John Hancock Funds Complex, as described below. Under the terms of the reorganization, subject to shareholder approval at a shareholder meeting scheduled to be held on September 24, 2008, the Fund would transfer all of its assets and liabilities to the Rainier Growth Fund in a tax-free exchange for shares of equal value of the Rainier Growth Fund. Further information regarding the proposed reorganization will be contained in a proxy statement and prospectus which is scheduled to be mailed to the Funds shareholders on or about July 31, 2008.
